Citation Nr: 0737573	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chronic sinusitis with nasal septum defect (sinusitis), 
currently rated 10 percent disabling.  

2.  Entitlement to service connection for bronchitis, to 
include as secondary to service-connected sinusitis.

3.  Entitlement to service connection for asthma, to include 
as secondary to service-connected sinusitis.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to service-
connected sinusitis.

5.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected sinusitis.

6.  Entitlement to service connection for heart condition, to 
include as secondary to service-connected sinusitis.  

7.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to October 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision from 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO). 

In June 2007, the veteran testified at a hearing at the RO 
chaired by the undersigned Acting Veterans Law Judge of the 
Board.  A transcript of the proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The RO has evaluated the veteran's sinusitis under Diagnostic 
Code 6513.  This code takes into consideration, frequency of 
exacerbations, periods of incapacitation, and the use of 
antibiotics in treatment of sinusitis.  The December 2002 VA 
examination report does not include a discussion of all these 
factors.  Therefore, the veteran should be afforded another 
examination.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110.  If a 
cardiovascular disease, including hypertension, is not 
diagnosed during service, but is present to a compensable 
degree within one year following separation from service, 
service connection is warranted.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309. 

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  When 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran has stated that he has had pulmonary problems 
since service and that his service-connected sinusitis has 
caused and/or aggravated his respiratory disorders, sleep 
disorder, and cardiovascular disorders.  The veteran's 
service medical records reveal a diagnosis of viral pneumonia 
in 1965 and several diagnoses of bronchitis.  The examiner 
who conducted the December 2002 VA respiratory examination 
stated that the veteran's sinusitis leads to exacerbation of 
bronchial congestion, pulmonary problems, and sleep apnea.  

Following that examination, the RO denied service connection 
for the claimed disabilities on the basis that there was no 
medical evidence showing that he had diagnosed with any of 
the claimed disorders.  The RO apparently found that, 
although the VA examiner did note an impression of pulmonary 
problems and sleep apnea, those diagnoses were based on the 
veteran's own report as to his history.

However, since the January 2003 rating decision, the veteran 
has submitted recent medical records showing diagnoses of 
asthma, bronchitis, COPD, and sleep apnea.  These records 
also show that he has been treated for hypertension.  In a 
letter dated in September 2004, the veteran's private 
physician, J. A, M.D., essentially stated that recurrent 
sinus infections could lead to recurrent pulmonary infections 
and difficult-to-control asthma.

In light of this evidence, and the finding of the December 
2002 VA examiner that there may be some exacerbation of his 
pulmonary problems due to his service-connected sinusitis, 
the Board finds that another VA examination is necessary to 
clarify the relationship between his service-connected 
disability and his other illnesses.  Examination should also 
be conducted to address whether there is a direct 
relationship between any current disabilities and his 
inservice diagnoses of pneumonia and bronchitis.  Cf. Roebuck 
v. Nicholson, 20 Vet. App. 307 (2006) (alternate theories of 
entitlement, such as entitlement to service connection on a 
direct basis, constitute the same claim).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a letter with respect to 
the claims that complies with the 
notification and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.

2.  Schedule the veteran for a medical 
examination to ascertain the nature and 
severity of his sinus disorder.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
All necessary tests should be conducted, 
and the examiner should review the results 
of any testing prior to the completion of 
reports.  The examiner should comment as 
to all residual symptomatology that are a 
result of sinusitis.  The examiner should 
indicate the severity and frequency of any 
sinus headaches, and indicate whether 
sinusitis is manifested by scabbing, 
purulent discharge and/or crusting.  
He/she should note the number and duration 
of any attacks of sinusitis per year, as 
well as well as whether the evidence 
demonstrates three or more incapacitating 
episodes of sinusitis requiring prolonged 
antibiotic therapy lasting from four to 
six weeks.  

3.  Schedule the veteran for an 
appropriate examination to clarify the 
nature and etiology of his other claimed 
disabilities, including sleep apnea, COPD, 
asthma, bronchitis, hypertension, and a 
heart condition.  The claims folder and a 
copy of this remand must be made available 
to the appropriate examiner.  All tests 
deemed necessary should be accomplished, 
the findings should be set forth in 
detail, and a rationale for all opinions 
expressed should be provided.  The 
examiner should provide a diagnosis for 
all respiratory disorders, sleep 
disorders, and cardiovascular disorders 
identified.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that any respiratory 
disorder, sleep disorder, or 
cardiovascular disorder identified: (1) is 
etiologically related to the veteran's 
period of active duty (to include his 
inservice viral pneumonia and bronchitis); 
(2) is caused by the veteran's service-
connected sinusitis; or (3) is worsened 
beyond the normal progress of those 
disorders by the service-connected 
sinusitis.  The examiner should also opine 
as to whether it is at least as likely as 
not that a cardiovascular disease became 
manifest within one year of separation 
from service in October 1968.  

4.  The RO should readjudicate the 
veteran's claims.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence submitted since the statement of 
the case issued in October 2004, and a 
citation and discussion of the applicable 
laws and regulations.  He and his 
representative should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

